Case 3:19-cr-20256-RHC-RSW ECF No. 66 filed 07/29/20     PageID.346    Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                       Criminal No. 19-20256

v.                                           Honorable Robert H. Cleland

LASZLO CSIKI
        Defendant.
                                         /

 STIPULATED ORDER TO DISMISS MOTION FOR RETURN OF
                PROPERTY [ECF 60]

      The below signed parties, through their respective counsel,

stipulate that the items requested in the defendant’s motion for return

of property, ECF 60, have been returned to defendant’s counsel.

Consequently, the parties stipulated the motion is now moot, and ask

that it be dismissed.

      So stipulated.


                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney

Date: July 22, 2020

                                     1
Case 3:19-cr-20256-RHC-RSW ECF No. 66 filed 07/29/20   PageID.347   Page 2 of 4




s/with consent of Sanford Plotkin        s/ Michael El-Zein
SANFORD PLOTKIN, P38691                  MICHAEL EL-ZEIN, P79182
Attorney for Laszlo Csiki                Assistant United States Attorney
30445 Northwestern Hwy., Ste. 225        211 West Fort Street, Suite 2001
Farmington Hills, Michigan 48334         Detroit, Michigan 48226
248-798-5756                             313-226-9770
sanfordplotkin@gmail.com                 michael.el-zein@usdoj.gov




                                     2
Case 3:19-cr-20256-RHC-RSW ECF No. 66 filed 07/29/20   PageID.348   Page 3 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                   Criminal No. 19-20256

v.                                       Honorable Robert H. Cleland

LASZLO CSIKI
    Defendant.
                              /


  ORDER DISMISSING DEFENDANT’S MOTION FOR RETURN
                    OF PROPERTY

      The Court, having been fully apprised of the circumstances,

dismisses the defendant’s motion as moot.

SO ORDERED.



Dated: July 29, 2020                     s/Robert H. Cleland
                                          HON. ROBERT H. CLELAND
                                          United States District Judge




                                     1
Case 3:19-cr-20256-RHC-RSW ECF No. 66 filed 07/29/20   PageID.349   Page 4 of 4




                     CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF
System to their respective email or First Class U.S. mail addresses
disclosed on the notice of Electronic Filing on __________________, 2020.


                                   s/Lisa Wagner
                                   Case Manager




                                     2
